     Case 1:09-md-02084-TWT Document 1890-2 Filed 11/15/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE ANDROGEL ANTITRUST
LITIGATION (NO. II)                              MASTER DKT. NO. 1:09–MD–
                                                 2084–TWT

                                                 ALL CASES

                             [PROPOSED] ORDER

      AND NOW, this ___ day of ____________, 20__, upon consideration of

DEFENDANTS’ MOTION IN LIMINE NO. 1 TO EXCLUDE EVIDENCE

PERTAINING TO PRIOR PROCEEDINGS AND OTHER LAWSUITS AND

SETTLEMENTS, the accompanying memorandum of law, and any responses

thereto, it is hereby ORDERED and DECREED that the motion is GRANTED.

Plaintiffs shall not comment on or introduce evidence regarding other lawsuits,

settlements, or proceedings involving any Defendant or its affiliates, including the

FTC’s AndroGel investigation and litigation against these Defendants, the FTC’s

claims and judgment against AbbVie in FTC v. AbbVie Inc., 2:14-cv-05151 (E.D.

Pa. Sept. 8, 2014), and any other proceedings against any Defendants.



                                           ______________________
                                           Thomas W. Thrash, Jr.
                                           Chief United States District Judge
